Name: Commission Directive 94/54/EC of 18 November 1994 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Council Directive 79/112/EEC
 Type: Directive
 Subject Matter: European Union law;  marketing;  foodstuff;  consumption
 Date Published: 1994-11-23

 Avis juridique important|31994L0054Commission Directive 94/54/EC of 18 November 1994 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Council Directive 79/112/EEC Official Journal L 300 , 23/11/1994 P. 0014 - 0015 Finnish special edition: Chapter 15 Volume 13 P. 0250 Swedish special edition: Chapter 15 Volume 13 P. 0250 COMMISSION DIRECTIVE 94/54/EC of 18 November 1994 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Council Directive 79/112/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1), as last amended by Commission Directive 93/102/EC (2), and in particular Article 4 (2) thereof,Whereas, having regard to the scope and effects of the proposed action, the Community measures introduced by this Directive are essential if the objectives set are to be attained; whereas those objectives cannot be attained by the Member States acting individually; whereas, moreover, Directive 79/112/EEC already provides for the attainment of such objectives at Community level;Whereas, in order to ensure that consumers receive adequate information, it is necessary to provide for compulsory indication, for certain foodstuffs, of other particulars in addition to those provided for in Article 3 of Directive 79/112/EEC;Whereas packaging gases used in packaging certain foodstuffs should not be regarded as ingredients for the purposes of Article 6 (1) of Directive 79/112/EEC and therefore should not be included in the list of ingredients on the label;Whereas, however, consumers should be informed of the use of such gases inasmuch as this information enables them to understand why the foodstuff they have purchased has a longer shelf-life than similar products packaged differently;Whereas, in order to prevent new barriers to trade being created by unilateral measures taken by Member States, it is necessary to adopt Community provisions;Whereas, in accordance with the procedure of Article 17 of Council Directive 79/112/EEC, this Directive was submitted to the Standing Committee for Foodstuffs which was unable to express an opinion; whereas, under the same procedure, the Commission submitted to the Council a proposal relating to the measures to be taken;Whereas, since the Council has not adopted any measures by the end of the three months it was given, the Commission should adopt the proposed measures,HAS ADOPTED THIS DIRECTIVE:Article 1 Without prejudice to the provisions of Article 3 of Directive 79/112/EEC, the labelling of the foodstuffs listed in the Annex to this Directive shall include additional particulars, as set out in that Annex.Article 2 Member States shall, where necessary, amend their laws, regulations and administrative provisions by 30 June 1995 in such a way so as to:- permit trade in products complying with this Directive no later than 1 July 1995,- prohibit trade in products not complying with this Directive with effect from 1 January 1997; however, trade in products placed on the market or labelled before that date and not conforming with this Directive may continue until stocks run out.They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Done at Brussels, 18 November 1994.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 33, 8. 2. 1979, p. 1.(2) OJ No L 291, 25. 11. 1993, p. 14.ANNEX List of foodstuffs for which the labelling must include one or more additional particulars >TABLE>